Citation Nr: 1141900	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1970 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for PTSD.  

In September 2011, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  

It should be noted that the Board has recharacterized the Veteran's claim for service connection for PTSD so that it is clear that it includes a claim for service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board is cognizant of the fact that the Veteran was provided with an examination to confirm whether he had PTSD, and if so, whether this disorder was related to the Veteran's fear of hostile military or terrorist activity, and that no psychiatric disorder was found at the time of that examination in April 2011, a VA outpatient treatment record from September 2011 reflects a diagnosis of "H/O PTSD."  Moreover, the evidence of record reflects that the Veteran's alleged stressors include his unit being subjected to enemy fire in Vietnam on a number of occasions when the Veteran was assigned to guard duty, that this alleged stressor is capable of verification, and that there is no indication in the record that the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate department, was ever contacted for the purpose of obtaining the unit history of the Veteran's unit for the period of September 17, 1971, to April 19, 1972.  Consequently, based on the above considerations, the Board finds that an effort should be made to verify this stressor, and that the Veteran should thereafter be furnished with a new examination before another appropriate examiner to determine whether the Veteran has PTSD or another acquired psychiatric disorder that is related to his active military service.  

The Board would like to further point out that the Veteran is also entitled to the application of the recent regulations that relax the adjudicative evidentiary requirements for determining what happened in service where the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity during service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).  Therefore, while the above-noted stressor may demonstrate exposure to actual attack, since the possibility may exist that an examiner may find that a diagnosis of PTSD is predicated on the fear of hostile attack versus actual attack, the new examiner should consider both 38 C.F.R. § 3.304(f)(2) (2011), and the new provisions that are now codified at 38 C.F.R. § 3.304(f)(3) in reaching his or her opinions in this matter.  

An effort should also be made to obtain any additional VA treatment records for the Veteran, dated since September 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional treatment records for the Veteran, dated since September 2011.

2.  An effort should be made to contact JSRRC or use other appropriate channels in order to obtain the unit history of "HHC USAICC USAARPAC Vietnam," for the purpose of determining whether it was exposed to enemy fire during the period of September 17, 1971, to April 19, 1972.

3.  Regardless of whether the unit history confirms the Veteran's claimed stressor of being exposed to enemy fire, schedule the Veteran for a new VA psychiatric examination before an examiner other than the examiner that examined the Veteran on April 19, 2011.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and if he meets such criteria, whether PTSD can be related to a verified stressor.  Additionally, if the examiner does not find that a verified stressor supports such a diagnosis, the examiner should further provide an opinion as to whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge the lay evidence of record regarding the Veteran's fear of attack by enemy forces.  

If there is a diagnosis of a psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Read the medical opinions obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and in doing so, consider the amended regulations governing service connection for PTSD, effective July 13, 2010.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


